     Case 1:21-cv-00025-GNS Document 7 Filed 03/31/21 Page 1 of 7 PageID #: 24




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION

JAMES ROBERT CROUCH                                                                    PLAINTIFF

v.                                                     CIVIL ACTION NO. 1:21-CV-P25-GNS

WARREN COUNTY REGIONAL JAIL et al.                                                 DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

        Plaintiff, James Robert Crouch, filed a pro se, in forma pauperis complaint pursuant to

42 U.S.C. § 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A

and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by

Jones v. Bock, 549 U.S. 199 (2007). For the reasons set forth below, the Court will dismiss some

claims and allow other claims to continue.

                                 I. STATEMENT OF CLAIMS

        Plaintiff, a convicted prisoner housed at Warren County Regional Jail (WCRJ), names as

Defendants in their individual and official capacities WCRJ Jailer Stephen Harmon and LPN

Jana Marple. He also names Southern Health Partners (SHP), the WCRJ medical provider, and

WCRJ. He alleges that COVID testing on December 23, 2020, revealed that two inmates in his

12-man cell were positive for the virus. He alleges, “All the medical staff did and jail staff did

were give us a mask.” He states that it is impossible to socially distance in the cell and that

WCRJ has recycled air “so its in the vents anyway.” He asserts, “Jail and medical staff know

this is a deadly virus. They also know they were leaving positive and negative inmates

together.” Plaintiff further alleges that on January 6, 2021, Defendant Marple retested the

inmates, which showed that all inmates except two were positive for the virus.
  Case 1:21-cv-00025-GNS Document 7 Filed 03/31/21 Page 2 of 7 PageID #: 25




       Plaintiff alleges that during this time he had a medical emergency requiring a nurse to

give him nitroglycerine due to his blood pressure. He states, “After that the Defendant could not

get treatment to his cell over his blood pressure,” with medical help sometimes taking two days.

Plaintiff alleges, “Medical staff and jail staff is totally ignoring inmates calls for help and

medical request sheets. We are all positive for COVID 19 corona virus and medical is doing

nothing for us.” He further states that his “blood pressure, breathing, and a lot of other

symptoms of COVID 19 are being ignored.”

       As relief, Plaintiff requests monetary and punitive damages and injunctive relief in the

form of release from jail.

                                           II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). When determining whether a plaintiff has stated a claim upon

which relief can be granted, the Court must construe the complaint in a light most favorable to

Plaintiff and accept all of the factual allegations as true. Prater v. City of Burnside, Ky., 289

F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally construe pro se pleadings,

Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid dismissal, a complaint

must include “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007).




                                                   2
  Case 1:21-cv-00025-GNS Document 7 Filed 03/31/21 Page 3 of 7 PageID #: 26




A. Individual-capacity claims

       Section 1983 creates a cause of action against any person who, under color of state law,

causes the deprivation of a right secured by the Constitution or the laws of the United States. A

claim under § 1983 must therefore allege two elements: (1) the deprivation of federal statutory or

constitutional rights by (2) a person acting under color of state law. West v. Atkins, 487 U.S. 42,

48 (1988); Flint v. Ky. Dept of Corr., 270 F.3d 340, 351 (6th Cir. 2001). Absent either element,

no § 1983 claim exists. Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       The only allegation against Defendant Marple is that, on January 6, 2021, she retested the

inmates for COVID-19. Clearly, simply retesting inmates for the presence of the corona virus

does not allege a violation of a constitutional right. Consequently, Plaintiff has failed to state a

claim against this Defendant.

       The complaint contains no allegations against Defendant Harmon. To the extent that

Plaintiff seeks to hold Defendant Harmon, as the WCRJ Jailer, liable in his individual capacity

for deliberate indifference to a serious medical need, the Court will dismiss such because

Plaintiff has not alleged that Defendant Harmon directly participated in the events related to this

claim. In so finding, the Court notes that the doctrine of respondeat superior does not apply in

§ 1983 actions to impute liability to supervisors. Monell v. New York City Dep’t of Soc. Servs.,

436 U.S. 658, 691 (1978); Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 80-81 (6th Cir. 1995);

Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). Rather, to establish supervisory liability

in a § 1983 action, “[t]here must be a showing that the supervisor encouraged the specific

incident of misconduct or in some other way directly participated in it.” Bellamy, 729 F.2d at

421 (citing Hays v. Jefferson Cty., Ky., 668 F.2d 869, 872-74 (6th Cir. 1982)). “[L]iability of

supervisory personnel must be based on more than merely the right to control employees.”



                                                  3
  Case 1:21-cv-00025-GNS Document 7 Filed 03/31/21 Page 4 of 7 PageID #: 27




Hays, 668 F.2d at 872. “Likewise, simple awareness of employees’ misconduct does not lead to

supervisor liability.” Leary v. Daeschner, 349 F.3d 888, 903 (6th Cir.2003) (citing Lillard v.

Shelby Cty. Bd. of Educ., 76 F.3d 716, 728 (6th Cir. 1996)). Supervisory liability “must be based

on active unconstitutional behavior and cannot be based upon ‘a mere failure to act.’” Shehee v.

Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (quoting Salehpour v. Univ. of Tenn., 159 F.3d 199,

206 (6th Cir. 1998)).

       Accordingly, the Court will dismiss the individual-capacity claims against Defendants

Marple and Harmon. Because punitive damages are only recoverable against Defendants sued in

their individual capacities, the Court will also dismiss Plaintiff’s claim for punitive damages.

B. Official-capacity claims and claims against WCRJ and SHP

       The claims against Defendants Marple and Harmon in their official capacities must be

construed as brought against the governmental entity which employs them. Will v. Mich. Dep’t

of State Police, 491 U.S. 58, 71 (1989). Therefore, in the case at bar, the claims against these

Defendants in their official capacities are actually brought against the Warren County

government and SHP (assuming that Defendant Marple, a nurse, is employed by SHP rather than

WCRJ). See Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994).

       WCRJ is not a “person” subject to suit under § 1983 because municipal departments,

such as jails, are not suable under § 1983. Rhodes v. McDannel, 945 F.2d 117, 120 (6th Cir.

1991) (holding that a police department may not be sued under § 1983); see also Marbry v. Corr.

Med. Serv., No. 99-6706, 2000 WL 1720959, at *2 (6th Cir. Nov. 6, 2000) (holding that a jail is

not an entity subject to suit under § 1983). In this situation, it is Warren County that is the

proper defendant in this case. Smallwood v. Jefferson Cty. Gov’t, 743 F. Supp. 502, 503 (W.D.

Ky. 1990) (construing claims brought against the Jefferson County Government, the Jefferson



                                                  4
    Case 1:21-cv-00025-GNS Document 7 Filed 03/31/21 Page 5 of 7 PageID #: 28




County Fiscal Court, and the Jefferson County Judge Executive as claims against Jefferson

County itself). Further, Warren County is a “person” for purposes of § 1983. Monell v. N.Y.

Dept. of Soc. Servs., 436 U.S. 658 (1978). The Court will therefore construe the claims against

WCRJ as brought against Warren County.

        When a § 1983 claim is made against a municipality, like Warren County or SHP,1 a

court must analyze two distinct issues: (1) whether the plaintiff’s harm was caused by a

constitutional violation; and (2) if so, whether the municipality is responsible for that violation.

Collins v. City of Harker Heights, Tex., 503 U.S. 115, 120 (1992).

        “[A] municipality cannot be held liable solely because it employs a tortfeasor – or, in

other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell, 436 U.S. at 691 (emphasis in original); Searcy v. City of Dayton, 38 F.3d 282, 286 (6th

Cir. 1994); Berry v. City of Detroit, 25 F.3d 1342, 1345 (6th Cir. 1994). “[T]he touchstone of

‘official policy’ is designed ‘to distinguish acts of the municipality from acts of employees of the

municipality, and thereby make clear that municipal liability is limited to action for which the

municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988)

(quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986)) (emphasis in Pembaur).

        A municipality cannot be held responsible for a constitutional deprivation unless there is

a direct causal link between a municipal policy or custom and the alleged constitutional

deprivation. Monell, 436 U.S. at 691; Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th

Cir. 1993). Simply stated, the plaintiff must “identify the policy, connect the policy to the city

itself and show that the particular injury was incurred because of the execution of that policy.”

Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (quoting Coogan v. City of

1
 The municipal-liability law also applies to § 1983 claims against a private corporation like SHP. See e.g., Catoe v.
Hardin Cty. Det. Ctr., No. 3:14CV-P494-R, 2014 WL 6909052, at *4 (W.D. Ky. Dec. 9, 2014) (citing, inter alia,
Street v. Corr. Corp. of Am., 102 F.3d 810, 818 (6th Cir. 1996)).

                                                         5
  Case 1:21-cv-00025-GNS Document 7 Filed 03/31/21 Page 6 of 7 PageID #: 29




Wixom, 820 F.2d 170, 176 (6th Cir. 1987), overruled on other grounds by Frantz v. Vill. of

Bradford, 245 F.3d 869 (6th Cir. 2001)). The policy or custom “must be ‘the moving force of

the constitutional violation’ in order to establish the liability of a government body under

§ 1983.” Searcy, 38 F.3d at 286 (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981)

(citation omitted)); Bd. of Cty. Comm’rs of Bryan Cty., Okla. v. Brown, 520 U.S. 397, 404 (1997)

(indicating that plaintiff must demonstrate “deliberate conduct”).

       Reading Plaintiff’s complaint liberally as this Court is required to do, the Court finds that

Plaintiff’s has alleged a policy of Warren County and/or SHP related to the alleged constitutional

violations of failing to protect inmates from contracting COVID-19 and of failing to provide

medical care during the pandemic.

C. Release from jail

       Plaintiff asks for injunctive relief in the form of release from jail. However, “when a

state prisoner is challenging the very fact or duration of his physical imprisonment, and the relief

he seeks is a determination that he is entitled to immediate release or a speedier release from that

imprisonment, his sole federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411

U.S. 475, 500 (1973). Because Plaintiff is seeking immediate release from detention, the § 1983

claim for such relief cannot lie and will be dismissed.

                               III. CONCLUSION AND ORDER

       For the foregoing reasons, Plaintiff’s individual-capacity claims against Defendant

Marple and Harmon, for punitive damages, and for release from jail are DISMISSED for failure

to state a claim upon which relief may be granted pursuant to 28 U.S.C. § 1915A(b)(1).




                                                 6
      Case 1:21-cv-00025-GNS Document 7 Filed 03/31/21 Page 7 of 7 PageID #: 30




         The Court will enter a separate Order Directing Service and Scheduling Order to govern

the development of the remaining claims.

Date:    March 30, 2021




cc:     Plaintiff, pro se
        Defendants
        Warren County Attorney
4416.009




                                                7
